Order entered August 16, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00602-CR

                            CALVIN DEON HOGAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76562-U

                                          ORDER
        Before the Court is court reporter Sasha Brooks’s August 14, 2018 request for extension

of time to file the reporter’s record. We dismissed this appeal on June 28, 2018 for lack of

jurisdiction.

        In light of this, we DENY Ms. Brooks’s request as moot.

                                                     /s/   LANA MYERS
                                                           JUSTICE